 



EXHIBIT 10.5
ECONOMIC VALUE ADDED BONUS PLAN
FOR
EXECUTIVE OFFICERS
AND
SENIOR MANAGERS
Effective February 27, 1995
As Amended August 24, 1999, August 21, 2001, October 23, 2001,
May 20, 2003, August 17, 2004, October 4, 2005 and August 22, 2006

 



--------------------------------------------------------------------------------



 



ECONOMIC VALUE ADDED PLAN
FOR
EXECUTIVE OFFICERS
AND
SENIOR MANAGERS
TABLE OF CONTENTS

                      Page  
I.
  Plan Objectives     1  
 
           
II.
  Plan Administration     1  
 
           
III.
  Definitions     1  
 
           
IV.
  Eligibility     5  
 
           
V.
  Individual Participation Levels     6  
 
           
VI.
  Performance Factors     6  
 
           
VII.
  Change in Status During Plan Year     9  
 
           
VIII.
  Bonus Paid and Bonus Bank     10  
 
           
IX.
  Administrative Provisions     14  
 
           
X.
  Miscellaneous     15  
 
           
 
  Exhibit A        

 



--------------------------------------------------------------------------------



 



I.   PLAN OBJECTIVES

  A.   To promote the maximization of shareholder value over the long term by
providing incentive compensation to key employees of STRATTEC SECURITY
CORPORATION (the “Company”) in a form which is designed to financially reward
participants for an increase in the value of the Company.     B.   To provide
competitive levels of compensation to enable the Company to attract and retain
people who are able to exert a significant impact on the value of the Company to
its shareholders.     C.   To encourage teamwork and cooperation in the
achievement of Company goals.

II.   PLAN ADMINISTRATION       The Compensation Committee of the Board of
Directors (the “Compensation Committee”) shall be responsible for the design,
administration, and interpretation of the Plan, subject to the Administrative
Provisions contained in Article IX.   III.   DEFINITIONS

  A.   “Accrued Bonus” means the bonus, which may be negative or positive, which
is calculated in the manner set forth in Section V.A.     B.   “Actual EVA”
means the EVA as calculated for the relevant Plan Year.     C.   “Base Salary”
means:

  (1)   For Participants who are employed by the Company, all wages paid in the
Plan Year, excluding employment signing bonuses, EVA bonus payments,
reimbursement or other expense allowances, imputed income, value of fringe
benefits (cash and non-cash), moving reimbursements, welfare benefits and
special payments.     (2)   For Participants who are employed by the STRATTEC de
Mexico S.A. de C.V. and STRATTEC Componentes Automotrices S.A. de C.V., “Base
Salary” includes regular salary, holidays and vacations paid during the Plan
Year. Base

 



--------------------------------------------------------------------------------



 



      salary does not include overtime, profit sharing, Christmas bonuses,
vacation premiums, signing bonuses, EVA bonus payments, reimbursements and other
expense allowances, imputed income, the value of fringe benefits (cash and
non-cash), moving reimbursements and special payments.

  D.   “Capital” means the Company’s average monthly operating capital for the
Plan Year, calculated as follows:

         
 
      Current Assets
 
  -   Current Interest Bearing Assets
 
  +   Bad Debt Reserve
 
  +   LIFO Reserve
 
  -   Future Income Tax Benefits
 
  -   Current Noninterest-Bearing Liabilities
 
  +   Property, Plant, Equipment, (Net)
 
  -   Construction in Progress
 
  (+/-)   Unusual Capital Items

  E.   “Capital Charge” means the deemed opportunity cost of employing Capital
in the Company’s business, determined as follows:

Capital Charge = Capital x Cost of Capital

  F.   “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and as interpreted by applicable regulations and rulings.     G.  
“Company” means STRATTEC SECURITY CORPORATION. The Company’s Compensation
Committee may act on behalf of the Company with respect to this Plan.     H.  
“Cost of Capital” means the weighted average of the cost of equity and the after
tax cost of debt for the relevant Plan Year. The Cost of Capital will be
determined (to the nearest tenth of a percent) by the Compensation Committee
prior to each Plan Year, consistent with the following methodology:

  (a)   Cost of Equity = Risk Free Rate + (Business Risk Index x Average Equity
Risk Premium)     (b)   Debt Cost of Capital = Debt Yield x (1 - Tax Rate)

2



--------------------------------------------------------------------------------



 



  (c)   The weighted average of the Cost of Equity and the Debt Cost of Capital
is determined by reference to the expected debt-to-capital ratio

      where the Risk Free Rate is the average daily closing yield rate on
10 year U.S. Treasury Notes for an appropriate period (determined by the
Compensation Committee from time to time) preceding the relevant Plan Year, the
Business Risk Index is determined by reference to an auto supply industry factor
selected by the Compensation Committee, the Average Equity Risk Premium is 6%,
the Debt Yield is the weighted average yield of all borrowing included in the
Company’s permanent capital, and the tax rate is the combination of the relevant
corporate Federal and state income tax rates.     I.   “Disabilities or
Disabled” means that the Participant: (1) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months; or (2) is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period not less than
three months under an accident and health plan covering employees of the
Company.     J.   “Economic Value Added” or “EVA” means the NOPAT that remains
after subtracting the Capital Charge, expressed as follows:

EVA = NOPAT - Capital Charge

      EVA may be positive or negative.     K.   “Effective Date” means
February 27, 1995, the date as of which the Plan first applies to the Company.  
  L.   “EVA Leverage Factor” means the adjustment factor reflecting deviation in
the use of capital employed as a percentage of capital employed. For purposes of
this Plan, the Company’s EVA Leverage Factor is determined to be 5% of the
monthly average net operating capital employed during the prior Plan year.

3



--------------------------------------------------------------------------------



 



  M.   “Leave of Absence” means that the Participant is on a sick leave,
military leave or other bona fide leave of absence (such as temporary employment
by the government) if the period of the leave does not exceed six months. If the
leave is longer, the Participant’s right to reemployment with the Company must
be provided by statute or contract. A Participant who is on a Leave of Absence
has not terminated employment.     N.   “NOPAT” means cash adjusted net
operating profits after taxes for the Plan Year, calculated as follows:

         
 
      Net Sales
 
  -   Cost of Goods Sold
 
  (+ -)   Change in LIFO Reserve
 
  -   Engineering/Selling & Admin.
 
  (+ -)   Change in Bad Debt Reserve
 
  (+ -)   Other Income & Expense excluding Interest Income or Expense
 
  (+ -)   Other Unusual Income or Expense Items (See Section VI.B.)
 
  (+ -)   Amortization of Unusual Income or Expense Items
 
  -   Cash Taxes on the Above (+/- change in deferred tax liability)

  O.   “Participant” means individual who has satisfied the eligibility
requirements of the Plan as provided in Section IV.     P.   “Plan Year” means
the one-year period coincident with the Company’s fiscal year.     Q.  
“Executive Officers” means those Participants designated as Executive Officers
by the Compensation Committee with respect to any Plan Year.     R.   “Senior
Managers” means those Participants designated as Senior Managers by the
Compensation Committee with respect to any Plan Year.     S.   “Separation from
Service” means the events which allow the Available Balance (minus income and
employment taxes) to be paid to an Executive Officer, as specified in
Article VIII(C)(8)(b).

4



--------------------------------------------------------------------------------



 



  T.   “Target EVA” means the target level of EVA for the Plan Year, determined
as follows:

                             
 
          Prior Year       Prior Year        
 
      =   Target EVA   +   Actual EVA   +   Expected                      
 
  Current Plan                      
 
  Year Target EVA           2           Improvement

      Expected Improvement will be approved by the Board of Directors annually,
based on past practice and consideration for current relevant economic
conditions. Regardless of the above defined formula, the Current Plan Year
Target EVA cannot be less than the Expected Improvement approved by the Board of
Directors.

IV.   ELIGIBILITY

  A.   Eligible Positions. In general, only Executive Officers and Senior
Managers selected by the Compensation Committee may be eligible for
participation in the Plan. However, actual participation will depend upon the
contribution and impact each eligible employee may have on the Company’s value
to its shareholders, as determined by the Compensation Committee.     B.  
Nomination and Approval. Each Plan Year, the Chairman and President will
nominate eligible employees to participate in the Plan for the next Plan Year.
The Compensation Committee will have the final authority to select Plan
participants (the “Participants”) among the eligible employees nominated by the
Chairman and President. Continued participation in the Plan is contingent on
approval of the Compensation Committee.     C.   Employee Performance
Requirement. Employees whose performance is rated “Needs Improvement” on their
annual performance review will not be eligible for an EVA bonus applicable to
the year covered by such performance review. However, if the employee so rated
is subject to a performance improvement plan, and successfully meets the
requirement of the plan in the time frame prescribed, the employee’s EVA
eligibility will be reinstated, and the EVA bonus will be paid with the next
regular payroll check following reinstatement.

5



--------------------------------------------------------------------------------



 



V.   INDIVIDUAL PARTICIPATION LEVELS

  A.   Calculation of Accrued Bonus. Each Participant’s Accrued Bonus will be
determined as a function of the Participant’s Base Salary, the Participant’s
Target Incentive Award (provided in paragraph V.B., below), Company Performance
Factor (provided in Section VI.A.) and the Individual Performance Factor
(provided in Section VI.C.) for the Plan Year. Each Participant’s Accrued Bonus
will be calculated as follows:

                           
 
      Target       Company       Individual  
Participant’s
  x   Incentive   x   Performance     Performance  
Earned Wages
    Award     Factor   +   Factor  
 
                  2      

  B.   Target Incentive Awards. The Target Incentive Awards will be determined
according to the following schedule:

              Target Incentive Award Position   (% of Base Salary)
Chairman (if also CEO of Company)
    75%
President
    65%
Executive Vice President
    50%
Senior Vice President
    45%
Vice President
    35%
Senior Managers as approved each year pursuant to section IV.B
    12%-20%

VI.   PERFORMANCE FACTORS

  A.   Company Performance Factor Calculation. For any Plan Year, the Company
Performance Factor will be calculated as follows:

           
 
  Company Performance Factor = 1.00 +   Actual EVA - Target EVA  
 
         
 
      EVA Leverage Factor  

  B.   Adjustments to Company Performance. When Company performance is based on
Economic Value Added or other quantifiable financial or accounting measure, it
may be necessary to exclude significant, unusual, unbudgeted or noncontrollable
gains or losses from actual financial results in order to measure performance
properly. The

6



--------------------------------------------------------------------------------



 



      Compensation Committee will decide those items that shall be considered in
adjusting actual results. For example, some types of items that may be
considered for exclusion are:

  (1)   Any gains or losses which will be treated as extraordinary in the
Company’s financial statements.     (2)   Profits or losses of any entities
acquired by the Company during the Plan Year, assuming they were not included in
the budget and/or the goal.     (3)   Material gains or losses not in the budget
and/or the goal which are of a nonrecurring nature and are not considered to be
in the ordinary course of business. Some of these would be as follows:

  (a)   Gains or losses from the sale or disposal of real estate or property.  
  (b)   Gains resulting from insurance recoveries when such gains relate to
claims filed in prior years.     (c)   Losses resulting from natural
catastrophes, when the cause of the catastrophe is beyond the control of the
Company and did not result from any failure or negligence on the Company’s part.

  C.   Individual Performance Factor Calculation. Determination of the
Individual Performance Factor will be the responsibility of the individual to
whom the participant reports. This determination will be subject to approval by
the Chairman and President (or the Compensation Committee with respect to the
Chairman and President) and shall conform with the process set forth below:

  (1)   Quantifiable Supporting Performance Factors. The Individual Performance
Factor of the Accrued Bonus calculation will be based on the accomplishment of
individual, financial and/or other goals (“Supporting Performance Factors”).
Whenever possible, individual performance will be evaluated according to
quantifiable benchmarks of success. These Supporting Performance Factors will be
enumerated from 0 to 2.0 based on the levels of achievement for each goal per
the schedule in VI

7



--------------------------------------------------------------------------------



 



      C.(2). Provided, however, that if the quantifiable Supporting Performance
Factor is based on the Company Performance Factor as set forth in Section VI.A.,
then the Supporting Performance Factor may be unlimited.

  (2)   Non-Quantifiable Supporting Performance Factors. When performance cannot
be measured according to a quantifiable monitoring system, an assessment of the
Participant’s overall performance may be made based on a non-quantifiable
Supporting Performance Factor (or Factors). The individual to whom the
Participant reports (or the Compensation Committee with respect to the Chairman)
will evaluate the Participant’s performance based on behavioral attributes and
overall performance and this evaluation will determine the Participant’s
Supporting Performance Factor (or Factors) according to the following schedule:

              Non Quantifiable           Quantifiable Supporting   Supporting  
Supporting Performance Rating   Performance Factor   Performance Rating
Significantly Exceeds Requirements
    1.8-2.0     Significantly Exceeds Goal
Exceeds Requirements
    1.4-1.7     Exceeds Goal
Meets Requirements
    .7-1.3     Meets Goal
Marginally meets Requirements
    .3-.6     Goal Not Met, but Significant Progress Made
Needs Improvements
    0-.2      
 
    0     Goal Not Met

  (3)   Aggregate Individual Performance Factor. The Individual Performance
Factor to be used in the calculation of the Accrued Bonus shall be equal to the
sum of the quantifiable and/or non-quantifiable Supporting Performance
Factor(s), divided by two as follows:

                   
 
      Quantifiable       Non-Quantifiable  
 
      Supporting   +   Supporting  
 
  Individual   Performance       Performance  
 
  Performance =   Factor       Factor                  
 
  Factor       2      

      Notwithstanding the foregoing, the individual to whom the Participant
reports (with the approval of the Chairman and President or the Compensation
Committee with respect to the

8



--------------------------------------------------------------------------------



 



      Chairman and President), shall have the authority to weight the Supporting
Performance Factors, according to relative importance. The weighting of each
Supporting Performance Factor shall be expressed as a percentage, and the sum of
the percentages applied to all of the Supporting Performance Factors shall be
100%. The Individual Performance Factor, if weighted factors are used, will then
be equal to the weighted average of such Supporting Performance Factors.

VII.   CHANGE IN STATUS DURING THE PLAN YEAR

  A.   New Hires and Promotions. A newly hired employee or an employee promoted
during the Plan Year to a position qualifying for participation (or leaving the
participating class) may accrue (subject to discretion of the Compensation
Committee) a pro rata Accrued Bonus based on Base Salary received.     B.  
Discharge. An employee discharged during the Plan Year shall not be eligible for
an Accrued Bonus, even though his or her service arrangement or contract extends
past year-end, unless the Compensation Committee determines that the conditions
of the termination indicate that a prorated Accrued Bonus is appropriate. The
Compensation Committee shall have full and final authority in making such a
determination.     C.   Resignation. An employee who resigns during the Plan
Year to accept employment elsewhere (including self-employment) will not be
eligible for an Accrued Bonus, unless the Compensation Committee determines that
the conditions of the termination indicate that a prorated Bonus is appropriate.
The Compensation Committee shall have full and final authority in making such a
determination.     D.   Death, Disability and Retirement. If a Participant’s
employment is terminated during a Plan Year by reason of death, Disability, or
normal or early retirement under the Company’s retirement plan, a tentative
Accrued Bonus will be calculated as if the Participant had remained employed as
of the end of the Plan Year. The final Accrued Bonus will be calculated based
upon the Base Salary received.         Each employee may name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Plan is to be paid in case of the employee’s death.

9



--------------------------------------------------------------------------------



 



      Each such designation shall revoke all prior designations by the employee,
shall be in the form prescribed by the Compensation Committee, and shall be
effective only when filed by the employee in writing with the Compensation
Committee during his or her lifetime.         In the absence of any such
designation, benefits remaining unpaid at the employee’s death shall be paid to
the employee’s estate.     E.   Leave of Absence. An employee whose status as an
active employee is changed during a Plan Year as a result of a Leave of Absence
may, at the discretion of the Compensation Committee, be eligible for a pro rata
Accrued Bonus determined in the same way as in paragraph D of this Section.    
F.   Needs Improvement Status. Associates whose performance has been rated Needs
Improvement on their annual performance review will not be eligible for an EVA
bonus until such time as their performance is at an acceptable level. If the
associate’s performance returns to an acceptable level, the EVA bonus that was
withheld will be paid with the next available pay period.

VIII.   BONUS PAID AND BONUS BANK       All or a portion of the Accrued Bonus
will be either paid to the Participant or credited to or charged against the
Bonus Bank as provided in this Article.

  A.   Participants Who Are Not Executives Officers. All positive Accrued
Bonuses of Participants who are not Executive Officers for the Plan Year shall
be paid in full, less amounts required by law to be withheld for income and
employment tax purposes, not later than December 31 following the end of the
Plan Year in which the Accrued Bonus was earned. Participants who are not
Executive Officers shall not be charged or otherwise assessed for negative
Accrued Bonuses nor shall such Participants have any portion of their Accrued
Bonuses banked.     B.   Participants Who Are Executive Officers. The Total
Bonus Payout to Participants who are Executive Officers for the Plan Year shall
be as follows:

Total Bonus Payout = [Accrued Bonus - Extraordinary Bonus Accrual] + Bank Payout

10



--------------------------------------------------------------------------------



 



      The Total Bonus Payout for each Plan Year, less amounts required by law to
be withheld for income tax and employment tax purposes, shall be paid not later
than December 31 following the end of the Plan Year in which the Accrued Bonus
was earned. Notwithstanding the foregoing sentence, effective July 1, 2005, the
Total Bonus Payout shall not be made if participants in the Economic Value Added
Bonus Plan for Salaried Employees or the Economic Value Added Plan for
Represented Employee Associates (collectively, the “Other EVA Plans”) do not
earn a bonus under the Other EVA Plans for the same Plan Year. For any Plan Year
in which no bonus is paid under the Other EVA Plans, this Plan will credit each
Executive Officer with any positive Accrued Bonus under the formula above, and
credit that amount to the Executive Officer’s Bonus Bank.     C.   Establishment
of a Bonus Bank. To encourage a long term commitment to the enhancement of
shareholder value by Executive Officers, “Extraordinary Bonus Accruals” shall be
credited to an “at risk” deferred account (“Bonus Bank”) for each such
Participant, and all negative Accrued Bonuses shall be charged against the Bonus
Bank, as determined in accordance with the following:

  1.   “Bonus Bank” means, with respect to each Executive Officer, a bookkeeping
record of an account to which Extraordinary Bonus Accruals or positive Accrued
Bonuses are credited, and negative Accrued Bonuses debited as the case may be,
for each Plan Year, and from which bonus payments to such Executive Officers are
debited.     2.   “Bank Balance” means, with respect to each Executive Officer,
a bookkeeping record of the net balance of the amounts credited to and debited
against such Executive Officer’s Bonus Bank. The Bank Balance shall initially be
equal to zero.     3.   “Extraordinary Bonus Accrual” shall mean the amount of
the Accrued Bonus for any year that exceeds 1.25 times the portion of the
Executive Officer’s Base Salary which is represented by the Target Incentive
Award in the event that the beginning Bank Balance is positive or zero, and .75
times the portion of the Executive Officer’s Base Salary which is

11



--------------------------------------------------------------------------------



 



      represented by the Target Incentive Award in the event that the beginning
Bank Balance is negative.     4.   Annual Allocation. Each Executive Officer’s
Extraordinary Bonus Accrual, positive Accrued Bonus or negative Accrued Bonus is
credited or debited to the Bonus Bank maintained for that Executive Officer.
Such Annual Allocation will occur as soon as administratively feasible after the
end of each Plan Year. Although a Bonus Bank may, as a result of negative
Accrual Bonuses have a deficit, no Executive Officer shall be required, at any
time, to reimburse his/her Bonus Bank.     5.   “Available Balance” means the
Bank Balance at the point in time immediately after the Annual Allocation has
been made.     6.   “Payout Percentage” means the percentage of the Available
Balance that may be paid out in cash to the Participant. The Payout Percentage
will equal 33%.     7.   “Bank Payout” means the amount of the Available Balance
that may be paid out in cash to the Executive Officer for each Plan Year. The
Bank Payout is calculated as follows:

Bank Payout = Available Balance x Payout Percentage

      The Bank Payout is subtracted from the Bank Balance.     8.   Treatment of
Available Balance Upon Termination.

  (a)   Resignation or Termination With Cause. Executive Officers leaving
voluntarily to accept employment elsewhere (including self-employment) or who
are terminated with cause will forfeit their Available Balance.     (b)  
Retirement, Death, Disability or Termination Without Cause. In the event of an
Executive Officer’s normal or early retirement under the STRATTEC SECURITY
CORPORATION Retirement Plan, death, Disability, or termination without cause
(“Separation from Service”), the Available Balance, less amounts required by law
to be withheld for income tax and employment tax purposes

12



--------------------------------------------------------------------------------



 



      shall be paid to the Executive Officer. The Plan will pay the amount as a
lump sum. If the Executive Officer’s Separation from Service occurs before
March 15 of the Plan Year, the lump sum shall be paid the following
September 15. If the Executive Officer’s Separation from Service occurs on or
after March 15 of the Plan Year, the lump sum shall be paid on the date which is
six months after the date of the Participant’s Separation from Service.

  (c)   For purposes of this Plan “cause” shall mean:

  (i)   The willful and continued failure of a Participant to perform
substantially the Participant’s duties with the Company or one of its affiliates
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Participant by the Board or the Chief Executive Officer of the Company which
specifically identifies the manner in which the Board or Chief Executive Officer
believes that the Participant has not substantially performed the Participant’s
duties, or     (ii)   The willful engaging by the Participant in illegal conduct
or gross misconduct which is materially and demonstrably injurious to the
Company.         For purposes of this provision, no act or failure to act, on
the part of the Participant, shall be considered “willful” unless it is done, or
omitted to be done, by the Participant in bad faith or without reasonable belief
that the Participant’s action or omission was in the best interests of the
Company. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or upon the instructions of the Chief
Executive Officer or a senior officer of the Company or based upon the advice of
counsel for the Company shall be conclusively

13



--------------------------------------------------------------------------------



 



      presumed to be done, or omitted to be done, by the Participant in good
faith and in the best interests of the Company. The cessation of employment of
the Participant shall not be deemed to be for cause unless and until there shall
have been delivered to the Participant a copy of a resolution duly adopted by
the affirmative vote of not less than three-quarters of the entire membership of
the Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Participant and the Participant is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, the Participant is guilty of the conduct
described in subparagraph (i) or (ii) above, and specifying the particulars
thereof in detail.

IX.   ADMINISTRATIVE PROVISIONS

  A.   Amendments. Subject to Code section 409A which applies to payments which
are deferred compensation under this Plan, the Compensation Committee or full
Board of Directors of the Company shall have the right to amend or restate the
Plan at any time from time to time. The Company reserves the right to suspend or
terminate the Plan at any time. No such modification, amendment, suspension, or
termination may, without the consent of any affected participants (or
beneficiaries of such participants in the event of death), reduce the rights of
any such participants (or beneficiaries, as applicable) to a payment or
distribution already earned under Plan terms in effect prior to such change. The
provisions of the Plan as in effect at the time of a Participant’s termination
of employment shall control as to that Participant, unless otherwise specified
in the Plan.     B.   Authority to Act. The Compensation Committee or full Board
of Directors may act on behalf of the Company for purposes of the Plan.     C.  
Interpretation of Plan. Any decision of the Compensation Committee with respect
to any issues concerning individuals selected for awards, the amounts, terms,
form and time of payment of awards,

14



--------------------------------------------------------------------------------



 



      and interpretation of any Plan guideline, definition, or requirement shall
be final and binding.         The Compensation Committee may determine that a
Participant is Disabled if the Participant is determined to be totally disabled
by the Social Security Administration. The Compensation Committee may also
determine that the Participant is Disabled in accordance with a disability
insurance program, provided that the definition of disability applied under that
program complies with the definition of Disability provided under this Plan.    
D.   Effect of Award on Other Employee Benefits. By acceptance of a bonus award,
each recipient agrees that such award is special additional compensation and
that it will not affect any employee benefit, e.g., life insurance, etc., in
which the recipient participates, except as provided in paragraph D. below.    
E.   Retirement Programs. Awards made under this Plan shall be included in the
employee’s compensation for purposes of the STRATTEC SECURITY CORPORATION
Retirement Plan and STRATTEC SECURITY CORPORATION Employee Savings Investment
Plan.     F.   Right to Continued Employment; Additional Awards. The receipt of
a bonus award shall not give the recipient any right to continued employment,
and the right and power to dismiss any employee is specifically reserved to the
Company. In addition, the receipt of a bonus award with respect to any Plan Year
shall not entitle the recipient to an award with respect to any subsequent Plan
Year.

X.   MISCELLANEOUS

  A.   Indemnification. The Compensation Committee shall not be liable for, and
shall be indemnified and held harmless by the Company from any loss, cost,
liability, or expense that may be imposed upon or reasonably incurred in
connection with any claim, action, suit, or proceeding to which the Compensation
Committee may be a party by reason of any action taken or failure to act under
this Plan. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such person(s) may be entitled under
the Company’s Certificate of Incorporation of By-Laws, as a

15



--------------------------------------------------------------------------------



 



      matter of law, or otherwise, or any power that the Company may have to
indemnify such person(s) or hold such person(s) harmless.     B.   Expenses of
the Plan. The expenses of administering this Plan shall be borne by the Company.
    C.   Withholding Taxes. The Company shall have the right to deduct from all
payments under this Plan any Federal or state taxes required by law to be
withheld with respect to such payments.     D.   Governing Law. This Plan is
subject to federal law, including the requirements of Code section 409A, the
proposed regulations for Code section 409A and other guidance provided by the
Internal Revenue Service. For purposes of state law, the Plan shall be construed
under the laws of the State of Wisconsin.     E.   Severability. This Plan has
been amended in pursuant to proposed regulations issued by the Internal Revenue
Service and is intended to be in good faith compliance with the requirements
under Code section 409A. To the extent that the Compensation Committee
determines that additional information or interpretation of the rules, final
regulations or other guidance provided by the Internal Revenue Service require
amendments to the Plan to comply with Code section 409A, the Compensation
Committee shall amend the Plan accordingly. Any provision of this Plan
prohibited by law shall be ineffective to the extent of any such prohibition,
without invalidating the remaining provisions. The illegal or invalid provisions
shall be fully severable and this Plan shall be construed and enforced as if the
illegal or invalid provisions had never been included in this Plan.

16



--------------------------------------------------------------------------------



 



EXHIBIT A
          The Senior Managers and corresponding Target Incentive Awards
referenced in Section V.B. are as follows:

             
 
           
 
      Target Incentive Award    
 
  Senior Manager   (% of Base Pay)    
 
           

 